DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/22/21 have been fully considered but they are not persuasive. 
Applicant asserts “Further, the Examiner alleges that this feature is obvious in view of Smith and Koehler, and further in view of Whitaker. Whitaker discloses a two-part clamping device which fails to provide the same even force around the circumference of the pairs of flanges or rims that is enabled by the present invention. Therefore, the unique combination of features, wherein equal force can be applied around the pairs of flanges or rims, as well as there being an easy to use, but also strong means of securing the flange or rim clamping device to the pair of flanges or rims via the latching elements having engageable ratchet-style teeth provides for a significantly more user-friendly and robust contribution to the art. 
The skilled person reading the cited references without any knowledge of the present invention could not, and would not, obviously arrive at the present invention without undue experimentation. It is not possible to glean from the teachings of Smith, Koehler and/or Whitaker that this unique combination of features would work, or that it should be tried or would offer any improvement to the existing art.”

Applicant is merely making possibility comments and not providing any factual basis for these possibilities. The examiner notes that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). The arguments are not persuasive.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
Making such a substitution (noting that substitution does not mean bodily incorporating features of the secondary reference into the structure of the primary reference) allows for making the necessary supplemental modifications to the primary reference precipitated by the principal 
Smith provides a disclosure of the claimed invention except for the particular structure of the latching elements, i.e. that the latching elements include cooperating ratchet teeth.  As stated by Smith, he uses a conventional latching mechanism to pull the ends of the clamp together (see col. 2, ll. 11-36.  The latching mechanism includes a T-bolt (12) and locking nut (13) which is threaded onto the bolt.  Whitaker et al teaches a pipe clamp that secures two flanged pipe ends together (Fig. 12), not unlike Smith.  Yet, Whitaker uses a different latching mechanism, one that can be appreciated to provide an effective alternative to Smith, as it provides the benefits of easier and faster latching using ratchet teeth and handles to effect locking, compared to the more laborious bolt and nut of Smith.
For at least these reasons, the 103 rejection of Smith in view of Koehler et al and Whitaker et al is considered sound and valid.

Specification
The substitute specification filed 01/22/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Koehler et al, and further in view of Whitaker et al (US 2012/0227221 A1).
As to claim 1, Smith discloses a flange or rim clamping device, the clamping device being a unitary strip of a metallic material that defines a multiplicity of clamping segments linked by flexible strip portions (Fig. 3), and wherein the ends of the unitary strip define latching elements (closure assembly); wherein along one face of the unitary strip, each clamping segment defines two teeth (21) projecting from opposite sides of the clamping segment (Fig. 3), the teeth defining opposing faces that contact outer faces of a pair of rims or flanges in use; and wherein a portion of each 
Smith fails to teach that the clamping device is a unitary strip of a polymeric material.
However, Koehler et al teaches a similar clamping device (Fig. 3) which can be made of metal or polymeric material (see [0026]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith with a polymeric material as taught by Koehler et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416, and since Koehler et al makes it known that metal and plastic are functionally equivalent and the selection of any of these known equivalents would be within the level of ordinary skill in the art.

Smith in view of Koehler et al fails to teach that one latching element defines one or more ratchet-shaped teeth to engage with the other latching element, and that the other latching element also defines one or more such that the two sets of ratchet-shaped teeth can engage each other.
However, Whitaker et al teaches a latching assembly for a similar profiled clamp, wherein the latching assembly includes latching elements, each latching element having one or more ratchet-shaped teeth (120, 128) wherein ratchet shaped teeth of one latching element are shaped to engage with the ratchet-shaped teeth of the other latching element when the ends are brought together.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Smith latching assembly with that as taught by Whitaker et al in order to facilitate and expedite locking and unlocking of the latching assembly; it also would have been obvious to try the Whitaker et al latching assembly as an alternative latching assembly to the Smith latching assembly.

As to claim 3, Smith/Koehler et al/Whitaker et al discloses the clamping device as claimed in claim 1, except that the clamping segments, with the exception of the latching elements adjacent to the ends of the unitary strip, have a length less than 10 mm in a direction along the length of the unitary strip.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Smith/Koehler et al such that the In re Aller, 105 USPQ 233.  

As to claim 4, Smith/Koehler et al/Whitaker et al discloses the clamping device as claimed in claim 3, except that the clamping segments, with the exception of the latching elements adjacent to the ends of the unitary strip, have a length between 3 mm and 8 mm in the direction along the length of the unitary strip.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Smith/Koehler et al such that  the clamping segments, with the exception of the latching elements adjacent to the ends of the unitary strip, have a length between 3 mm and 8 mm in the direction along the length of the unitary strip, for the purpose of one or In re Aller, 105 USPQ 233.  

As to claim 5, Smith/Koehler et al/Whitaker et al discloses the clamping device as claimed in claim 1, except that the latching elements adjacent to the ends of the unitary strip have a length between two and three times that of the other clamping segments.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Smith/Koehler et al such that the latching elements adjacent to the ends of the unitary strip have a length between two and three times that of the other clamping segments, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; to have a structural arrangement which would have been obvious to try, since it has been held In re Aller, 105 USPQ 233.  

As to claim 9, Smith in view of Koehler et al discloses the clamping device as claimed in claim 1, except for further comprising outward-projecting wings adapted to be squeezed together to bring the latching elements into engagement.
However, Whitaker et al teaches a latching assembly for a similar profiled clamp, wherein the latching assembly includes one latching element defines one or more ratchet-shaped teeth (120) to engage with the other latching element, and that the other latching element also defines one or more projecting ratchet-shaped teeth (128), and having outward-projecting wings (124, 132) adapted to be squeezed together to bring the latching elements into engagement.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Smith latching assembly with that as taught by Whitaker et al in order to facilitate and expedite locking and unlocking of the latching assembly; it also would have been obvious to try the Whitaker et al latching assembly as an alternative latching assembly to the Smith latching assembly.

10, Smith/Koehler et al/Whitaker et al discloses the clamping device as claimed in claim 9, wherein the latching elements further comprise a safety feature comprising an additional ratchet-shaped tooth (a tooth of teeth 120) present on each latching element wherein the additional ratchet-shaped tooth (a tooth of teeth 128) on one latching element is capable of engaging the additional ratchet-shaped tooth on the other latching element.

As to claim 11, Smith/Koehler et al/Whitaker et al discloses the clamping device as claimed in claim 1, except that the polymeric material of which the clamping device is formed is a polyimide.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Smith/Koehler et al polymeric material to be polyimide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

As to claim 12, Smith/Koehler et al/Whitaker et al discloses the clamping device as claimed in claim 1, wherein the clamping device is intended for connecting flanges that are separated by an O-ring and a spacer ring, wherein the outer face of each flange is tapered, and wherein the opposed faces of the teeth have a mating taper, so that operation of the clamping device compresses the O-ring down to the thickness of the spacer ring. 

As to claim 13, Smith discloses a flange or rim clamping device, the clamping device being a unitary strip of a metallic material that defines a multiplicity of clamping segments linked by flexible strip portions (Fig. 3), and wherein the ends of the unitary strip define latching elements (closure assembly) shaped to interconnect when the ends are brought together; wherein along one face of the unitary strip, each clamping segment defines two teeth (21) projecting from opposite sides of the clamping segment (Fig. 3), the teeth defining opposing faces that contact outer faces of a pair of rims or flanges in use; and wherein a portion of each clamping segment is thicker than the thickness of the adjacent flexible strip portions and projects above the outer surface of the adjacent flexible strip portions to form a ridge at the face of the unitary strip opposite to that with the teeth, this portion extending between the teeth on opposite sides of the clamping segment (Figs. 3-5), and wherein the latching elements further comprise a safety feature comprising an additional ratchet-shaped tooth (a tooth of teeth 120) present on each latching element wherein the additional ratchet-shaped tooth (a tooth of teeth 128) on one latching element is capable of engaging the additional ratchet-shaped tooth on the other latching element.

However, Koehler et al teaches a similar clamping device (Fig. 3) which can be made of metal or polymeric material (see [0026]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Smith with a polymeric material as taught by Koehler et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416, and since Koehler et al makes it known that metal and plastic are functionally equivalent and the selection of any of these known equivalents would be within the level of ordinary skill in the art.

Smith in view of Koehler et al fails to teach that one latching element defines one or more ratchet-shaped teeth to engage with the other latching element, and that the other latching element also defines one or more projecting ratchet-shaped teeth, such that the two sets of ratchet-shaped teeth can engage each other.
However, Whitaker et al teaches a latching assembly for a similar profiled clamp, wherein the latching assembly includes latching elements, each latching element having one or more ratchet-shaped teeth (120, 128) wherein ratchet shaped teeth of one latching element are shaped to engage with the ratchet-shaped teeth of the other latching element when the ends are brought together.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Smith latching assembly with that as taught by Whitaker et al in order to facilitate and expedite locking and unlocking of the latching assembly; it also would have been obvious to try the Whitaker et al latching assembly as an alternative latching assembly to the Smith latching assembly.

Smith in view of Koehler et al fails to teach that the clamping segments adjacent to the ends of the unitary strip have a length between two and three times that of the other clamping segments.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Smith/Koehler et al such that the clamping segments adjacent to the ends of the unitary strip have a length between two and three times that of the other clamping segments, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.  

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679